Title: From Benjamin Franklin to Pierre du Pont de Nemours, 2 October 1770
From: Franklin, Benjamin
To: Du Pont de Nemours, Pierre-Samuel


Dear Sir,
London, Oct. 2. 1770
I received with great Pleasure the Assurances of your kind Remembrance of me, and the Continuance of your Goodwill towards me, in your Letter by M. le Comte Chreptowitz. I should have been happy to have rendred him every Civility and Mark of Respect in my Power (as the Friend of those I so much respect and honour) if he had given me the Opportunity: But he did not let me see him.
Accept my sincere Acknowledgements and Thanks for the valuable Present you made me of your excellent Work on the Commerce of the India Company, which I have perused with much Pleasure and Instruction. It bears throughout the Stamp of your Masterly Hand, in Method, Perspicuity, and Force of Argument. The honourable Mention you have made in it of your Friend is extremely obliging. I was already too much in your Debt for Favours of that kind.
I purpose returning to America in the ensuing Summer, if our Disputes should be adjusted, as I hope they will be in the next Session of Parliament. Would to God I could take with me Messrs. Dupont, Dubourg, and some other French Friends with their good Ladies! I might then, by mixing them with my Friends in Philadelphia, form a little happy Society that would prevent my ever wishing again to visit Europe. With great and sincere Esteem and Respect, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
M. Dupont
